DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Response to Amendment
Applicant filed a response; amended claim 1; cancelled claim 2; and added new claims 7 and 8 on 08/10/2022. 

Response to Arguments
Applicant’s arguments are drawn to the amended limitation of claim 1. The revised rejection below addresses the amended limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "film-like" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 7 recites the limitation "the discharge line”  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites “another flow is applied from the front of said film-like object to the whole face or almost the whole face of the film-like object.” The term “almost the whole face” is a relative term which renders the claim indefinite. The term “almost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 8 recites “the coating section side.” There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (JP2004290771, citations from English Translation of JP2004290771) in view of Kashikar (EP2377675) and Koyama (English Translation of JP2007320038).  
Regarding claim 1, Nakatani teaches a process of producing a prepreg [0018], comprising: 
discharging a molten resin in planar form from a slit to form a resin film (Figure 1 and [0004], [0020]);
applying said resin film onto a reinforced fiber sheet conveyed continuously (Figure 1);
wherein said fiber reinforced sheet is conveyed in a vertical direction (Figure 1), and 
wherein an angle made between the discharge direction of the resin and conveyance direction of said reinforced fiber sheet is less than 80 degrees (Figure 1 and [0008]). 

Nakatani does not explicitly teach (1) said reinforced fiber sheet is conveyed substantially in the horizontal direction and forming a film-like object in a space into which the resin is discharged and (2) an air flow is applied to the edge portion of said film-like object formed in the space in the width direction from a front of the film-like object so that the edge portion of the resin film can be expanded when said reinforced fiber sheet is coated with said resin film. 

As to (1), Kashikar teaches a method of producing a matrix-impregnated continuous fibers [0022], [0067] comprising: 
discharging a molten resin in planar form from a slit to form a resin film (Figure 3A and 10);
applying said resin film onto bundles of fibers or rovings [0066], [0075] conveyed continuously (Figure 1 and 11, item 8 and [0008], [0059], [0075]), 
wherein said reinforced fiber sheet is conveyed substantially in the horizontal direction (Figure 1 and [0071]), 
wherein the angle made between the discharge direction of the resin and conveyance direction of said reinforced fiber sheet is less than 90 degrees, preferably 20 to 80 degrees.  

Nakatani and Kashikar are both from the same field of endeavor as they both pertain to coating fibrous material conveyed continuously. It would have been obvious to substitute the conveying the reinforced fiber sheet of Nakatani in a vertical configuration with conveying the reinforced fiber sheet in a horizontal direction as taught by Kashikar, a functionally equivalent configuration for conveying fibrous material. 

As to (2), Koyama teaches a process of extruding a thermoplastic resin film coating, utilizing an extruder and air knives to bring the film into contact with the cast roll  (Page 5-6 and Figures 3 and 6). Koyama teaches the air knives disposed at the ends blow air to the edge portion of said object formed in the space in the width direction from a front of the object so that the edge portion is capable of expanding when said reinforced fiber sheet is coated with said resin film (Page 5 and 6 and Figure 6). Koyama teaches air knives positioned and angled to provide smooth and thickness accuracy and make adjustments that accurately correspond to subtle differences in the discharge speed (Figure 6 and Page 7). 

Both Nakatani and Koyama teach a process of applying a discharging molten resin to a surface for producing a resin film. It would have been obvious to one of ordinary skill in the art to improve the process of Nakatani with air flow applied to the edge portion of an extruded film in the width direction as taught by Koyama so that the edge portion of the resin film can be expanded when said reinforced fiber sheet is coated with said resin film. 

	Regarding claim 3, Nakatani in view of Kashikar and Koyama teaches the process as applied to claim 1, wherein using two or more coating heads, both faces of said reinforced fiber sheet are coated with a resin (Nakatani, Figure 1 and [0011] and [0013]) or a mixture of a resin and an additive (e.g., spherical fused silica) (Nakatani, Figure 1 and [0019]).  

	Regarding claim 4, Nakatani in view of Kashikar and Koyama teaches the process as applied to claim 1, wherein, using two or more coating heads, said reinforced fiber sheet is coated with a mixture of two or more kinds of resin (Nakatani, [0015] and [0019]). 

	Regarding claim 5, Nakatani in view of Kashikar and Koyama teaches the process as applied to claim 1, wherein the fiber sheet is coated with and then impregnated with said resin film (Nakatani, [0012]).  

	Regarding claim 8, Nakatani in view of Kashikar and Koyama teaches the process as applied to claim 1, wherein another air flow is applied from the front of said object to part of the whole face of the object in such a manner that the position where the object comes in contact with the reinforcing sheet (Koyama, Figure 6). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (JP2004290771, citations from English Translation of JP2004290771) in view of Kashikar (EP2377675) and Koyama (English Translation of JP2007320038).  
Regarding claim 6, Nakatani teaches a process of producing a prepreg [0018] and producing a fiber-reinforced composite material [0018], comprising: 
discharging a molten resin in planar form from a slit to form a resin film (Figure 1 and [0004], [0020]);
applying said resin film onto a reinforced fiber sheet conveyed continuously (Figure 1);
wherein said fiber reinforced sheet is conveyed vertically (Figure 1), and 
wherein an angle made between the discharge direction of the resin and conveyance direction of said reinforced fiber sheet is less than 80 degrees (Figure 1 and [0008]), 
disposing the produced prepreg with a copper foil or resin layer and heat-molding to produce a laminate [0018], wherein the prepreg would inherently be cured to produce the finished laminate. 

Nakatani does not explicitly teach (1) said reinforced fiber sheet is conveyed substantially in the horizontal direction and forming a film-like object in a space into which the resin is discharged; and (2) an air flow is applied to the edge portion of said film-like object formed in the space in the width direction from a front of the film-like object so that the edge portion of the resin film can be expanded when said reinforced fiber sheet is coated with said resin film. 

As to (1), Kashikar teaches a method of producing a matrix-impregnated continuous fibers [0022], [0067] comprising: 
discharging a molten resin in planar form from a slit to form a resin film (Figure 3A and 10);
applying said resin film onto bundles of fibers or rovings [0066], [0075] conveyed continuously (Figure 1 and 11, item 8 and [0008], [0059], [0075]), 
wherein said reinforced fiber sheet is conveyed substantially in the horizontal direction (Figure 1 and [0071]), 
wherein the angle made between the discharge direction of the resin and conveyance direction of said reinforced fiber sheet is less than 90 degrees, preferably 20 to 80 degrees.  

Nakatani and Kashikar are both from the same field of endeavor as they both pertain to coating fibrous material conveyed continuously. It would have been obvious to substitute the conveying the reinforced fiber sheet of Nakatani in a vertical configuration with conveying the reinforced fiber sheet in a horizontal direction as taught by Kashikar, a functionally equivalent configuration for conveying fibrous material. 

As to (2), Koyama teaches a process of extruding a thermoplastic resin film coating, utilizing an extruder and air knives to bring the film into contact with the cast roll  (Page 5-6 and Figures 3 and 6). Koyama teaches the air knives disposed at the ends blow air to the edge portion of said object formed in the space in the width direction from a front of the object so that the edge portion is capable of expanding when said reinforced fiber sheet is coated with said resin film (Page 5 and 6 and Figure 6). Koyama teaches air knives positioned and angled to provide smooth and thickness accuracy and make adjustments that accurately correspond to subtle differences in the discharge speed (Figure 6 and Page 7). 

Both Nakatani and Koyama teach a process of applying a discharging molten resin to a surface for producing a resin film. It would have been obvious to one of ordinary skill in the art to improve the process of Nakatani with air flow applied to the edge portion of an extruded film in the width direction as taught by Koyama so that the edge portion of the resin film can be expanded when said reinforced fiber sheet is coated with said resin film. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Nakatani (JP2004290771, citations from English Translation of JP2004290771) in view of Kashikar (EP2377675) and Koyama (English Translation of JP2007320038), as applied to claim 1, in further view of Takeshi (English Translation of JP201400496, provided in the IDS of 09/17/2019). 
	Regarding claim 7, Nakatani in view of Kashikar and Koyama teaches the process as applied to claim 1. 
Nakatani in view of Kashikar and Koyama does not teach a distance between the center of a discharge line and said reinforcing fiber sheet is 3 mm or more and 18 mm or less. 
	Takeshi teaches a process for forming a coating film by extruding a resin film onto a surface (Abstract and Figures 1-5, and 8), wherein an angle is made between the discharge direction of the resin and conveyance direction (Figure 8). Takeshi teaches a distance between the die lip and belt to which the film is applied is set to 5 mm (Example 6).
Both Nakatani and Takeshi teach extruding a resin film. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed distance between the center of a discharge line and said reinforcing fiber sheet of Nakatani in view of Kashikar and Koyama with the distance between the center of a discharge line and said substrate as taught by Takeshi, a functionally equivalent distance between the center of a discharge line from a resin coating extruder to a substrate. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/Examiner, Art Unit 1745